              Case 2:19-cv-01312-AKK Document 1 Filed 08/14/19 Page 1 of 12               FILED
                                                                                 2019 Aug-15 PM 01:32
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION


CRETEST THEODORE LLOYD III,                      )
                                                 )
                                                 )
                        Plaintiff,               )
                                                 )
                                                 )
v.                                               )
                                                 )
LAKEVIEW LOAN SERVICING LLC,                     ) CIVIL ACTION NO.
                                                 ) ____________
M&T BANK, MORTGAGE                               )
ELECTRONIC                                       )
REGISTRATION SYSTEMS, INC.,                      )
                                                 )
MOVEMENT MORTGAGE LLC,

                        Defendants.


                                 NOTICE OF REMOVAL
          COME NOW defendants Lakeview Loan Servicing LLC ("Lakeview Loan

Servicing"), M&T Bank ("M&T"), Mortgage Electronic Registration Systems, Inc.

("MERS"),         and   Movement      Mortgage   LLC   ("Movement"),   (collectively,

"Defendants"), by and through their undersigned counsel, and pursuant to the

provisions of 28 U.S.C. §§ 1331, 1332, 1367, 1441, and 1446, appearing specially

so as to preserve any and all defenses available under Rule 12 of the Federal Rules

of Civil Procedure and all defenses under the federal laws of bankruptcy, and the

right to demand arbitration pursuant to contractual agreements and the Federal

Arbitration Act, 9 U.S.C. §§ 1, et seq., hereby give notice of removal of this action



34034282 v1
               Case 2:19-cv-01312-AKK Document 1 Filed 08/14/19 Page 2 of 12



from the Circuit Court of Shelby County, Alabama, to the United States District

Court for the Northern District of Alabama, Southern Division. In support thereof,

Defendants respectfully show unto the Court as follows:

                                I. PROCEDURAL HISTORY
          1.       On July 9, 2019, plaintiff Cretest Theodore Lloyd III ("Plaintiff") filed

a complaint for damages and for equitable relief against Defendants in the Circuit

Court of Shelby County, Alabama, case number 58-CV-2019-900717.00. (See

Complaint, attached hereto with the state court file as Exhibit A.)

          2.       Plaintiff claims Defendants "improperly and wrongfully began

foreclosure proceedings on [his] property." (Compl. ¶ 7.)

          3.       Plaintiff's complaint asserts claims against Defendants for (1)

negligence, (2) wantonness, (3) unjust enrichment, (4) wrongful foreclosure, (5)

slander of title, (6) breach of contract, (7) fraud, (8) false light, (9)

defamation/libel/slander, (10) violations of the Truth in Lending Act ("TILA"), (11)

violations of the Real Estate Settlement Procedures Act ("RESPA"), (12) violations

of the Fair Credit Reporting Act ("FCRA"), (13) violations of the Fair Debt

Collection Practices Act ("FDCPA"), and (14) declaratory relief. (See generally,

Complaint, Ex. A.) All of Plaintiff's claims are based on the same set of operative

facts, namely, the servicing of his mortgage loan and the alleged wrongful initiation

of foreclosure. (See id.)



34034282 v1                                     2
               Case 2:19-cv-01312-AKK Document 1 Filed 08/14/19 Page 3 of 12



          4.       Plaintiff alleges that he has suffered mental anguish, economic injury,

injury to his reputation, and other unspecified damages. (Ex. A ¶¶ 22, 25, 31, 43,

56, 73, 90, 100.) Plaintiff seeks actual damages, compensatory damages, punitive

damages, attorney's fees, costs, and declaratory relief. (See Compl.)

          5.       This case is properly removable, pursuant to 28 U.S.C. § 1441, which

provides in pertinent part as follows:

          (a) Except as otherwise expressly provided by Act of Congress, any
          civil action brought in a State court of which the district courts of the
          United States have original jurisdiction, may be removed by the
          defendant or the defendants, to the district court of the United States for
          the district and division embracing the place where such action is
          pending.

28 U.S.C. § 1441(a).

          6.       Accordingly, this matter is properly removable under 28 U.S.C. § 1441

as the United States District Court has original jurisdiction over this case under 28

U.S.C. §§ 1331 and 1332.

II. FEDERAL QUESTION JURISDICTION EXISTS OVER THIS ACTION
          7.       This case is properly removable, pursuant to 28 U.S.C. § 1331, which

provides that this Court has "original jurisdiction of all civil actions arising under

the Constitution, laws, or treaties of the United States." 28 U.S.C. § 1331.

          8.       This is a civil action arising under the Constitution, laws, or treatises of

the United States, because Plaintiff is asserting claims against Defendants based

upon alleged violations of the TILA, RESPA, FCRA and FDCPA, which are federal


34034282 v1                                      3
               Case 2:19-cv-01312-AKK Document 1 Filed 08/14/19 Page 4 of 12



consumer protection statutes. [See Complaint; see also 15 U.S.C. §§ 1601 et seq.,

12 U.S.C. §§ 2601 et seq., 15 U.S.C. § § 1681 et seq., 15 U.S.C. § § 1692 et seq.]

          9.       Accordingly, Plaintiff's federal claims all arise under the laws of the

United States and could have been originally filed in this Court.

                          III. SUPPLEMENTAL JURISDICTION
          10.      This Court can exercise supplemental jurisdiction over Plaintiff's state

law claims because these claims form part of the same case or controversy as

Plaintiff's federal claims. The supplemental jurisdiction statute, 28 U.S.C. § 1367(a),

provides in pertinent part as follows: "[I]n any civil action of which the district courts

have original jurisdiction, the district court shall have supplemental jurisdiction over

all other claims that are so related to claims in the action within such original

jurisdiction that they form part of the same case or controversy . . . ."

          11.      In the instant case, Plaintiff's state law claims are related to the same

activity that forms the basis for his federal claims. Thus, Plaintiff's state law claims

in this case are "so related to claims in the action within [this Court's] original

jurisdiction" that they form part of the same case or controversy and, as such, fall

squarely within this Court's supplemental jurisdiction as provided under 28 U.S.C.

§ 1367(a).

          12.      Moreover, this Court should exercise supplemental jurisdiction over

Plaintiff's state law claims in this action to avoid an unnecessary duplication of



34034282 v1                                     4
              Case 2:19-cv-01312-AKK Document 1 Filed 08/14/19 Page 5 of 12



judicial resources. See Braswell Wood Co., Inc. v. Waste Away Group, Inc., No.

2:09-cv-891, 2011 WL 2292311, *3 (M.D. Ala. June 9, 2011) (recognizing that

judicial economy is a consideration in whether to exercise supplemental

jurisdiction). In the instant case, Plaintiff's state law claims arise from the same

transaction or occurrence but do not raise novel or complex issues of state law or

predominate over Plaintiff's federal claims. Therefore, this Court should exercise

jurisdiction over all claims asserted in the Complaint. See id. at *1 (citing 28 U.S.C.

§ 1367(c)).

          IV. DIVERSITY JURISDICTION EXISTS OVER THIS ACTION
          13.     Diversity jurisdiction also exists over this action. This Court has

original jurisdiction over this case under 28 U.S.C. § 1332(a), as amended, which

provides in pertinent part that "[t]he district courts shall have original jurisdiction of

all civil actions where the matter in controversy exceeds the sum or value of $75,000,

exclusive of interest and cost, and is between . . . (1) citizens of different States." 28

U.S.C. § 1332(a)(1).

          A.      The Parties are diverse.
          14.     First, the parties are diverse. Plaintiff, upon information and belief, is

a resident of Alabama. (Compl. ¶ 2.)




34034282 v1                                    5
              Case 2:19-cv-01312-AKK Document 1 Filed 08/14/19 Page 6 of 12



          15.     M&T is incorporated in New York with its principal place of business

in New York. Accordingly, M&T is a citizen of New York for purposes of diversity

jurisdiction. See 28 U.S.C. § 1332(c)(1).

          16.     MERS is a Delaware corporation with its principal place of business in

Virginia. Accordingly, MERS is a citizen of Delaware and Virginia.

          17.     Lakeview Loan Servicing and Movement Mortgage are limited liability

companies. The citizenship of limited liability companies is determined by the

citizenship of its members. See Rolling Greens MHP, L.P. v. Comcast SCH Holdings

L.L.C., 374 F.3d 1020, 1022 (11th Cir. 2004).

          18.     Lakeview Loan Servicing's only member is incorporated in Delaware

with its principal place of business in Florida. Accordingly, Lakeview Loan

Servicing is a citizen of Delaware and Florida.

          19.     Movement Mortgage's only members are (1) a North Carolina

corporation with its principal place of business in South Carolina and (2) a Virginia

corporation with its principal place of business in Virginia. Therefore, Movement

Mortgage is a citizen of North Carolina, South Carolina, and Virginia.

          20.     Because no defendant has the same citizenship as Plaintiff, the parties

are completely diverse as required by 28 U.S.C. § 1332.




34034282 v1                                   6
              Case 2:19-cv-01312-AKK Document 1 Filed 08/14/19 Page 7 of 12



          B.      The Amount in Controversy Exceeds $75,000.
          21.     The amount in controversy requirement is satisfied in this case because

the amount in controversy "exceeds the sum or value of $75,000, exclusive of

interest and costs." 28 U.S.C. § 1332(a).

          22.     In the Complaint, Plaintiff demands an unspecified amount of

compensatory and punitive damages, costs, and attorney's fees. (See Compl.)

Plaintiff also requests that the Court issue an Order declaring that Defendants have

no right to foreclose and prohibiting Defendants from foreclosing. (Id.¶ 110.)

          23.     Plaintiff's demand for an order enjoining the foreclosure sale satisfies

the amount in controversy. A plaintiff's request for an order prohibiting defendants

from initiating foreclosure is considered a request to permanently enjoin a

foreclosure, and "the whole of the mortgage or the value of the house becomes the

value of the relief requested." See Taylor v. Ocwen Loan Servicing, LLC, No. 13–

0344–KD–M, 2013 WL 6628621, at *1 (S.D. Ala. Dec. 17, 2013).

          24.      "In such cases, the appropriate measure of the amount in controversy

is the value of the property at issue." Pah v. JPMorgan Chase Bank, N.A., No. 1:12–

cv–4071–JEC, 2014 WL 1683332, at *2 (N.D. Ga. Apr. 29, 2014) (citing Ericsson

GE Mobile Commc'ns, Inc. v. Motorola Commc'ns & Elec., Inc., 120 F.3d 216, 218

(11th Cir. 1997) (in suit for declaratory or injunctive relief, "the amount in

controversy is measured by the value of the object of the litigation")); Mapp v.



34034282 v1                                   7
              Case 2:19-cv-01312-AKK Document 1 Filed 08/14/19 Page 8 of 12



Deutsche Bank Nat. Trust Co., 3:08-CV-695-WKW, 2009 WL 3664118, at *3 (M.D.

Ala. Oct. 28, 2009) ("The most appropriate way to measure the value of the rights at

stake when a foreclosure is at issue is the value of the property itself.”).

          25.     Thus, to establish federal diversity jurisdiction, Defendants must prove

that the value of the property "more likely than not" exceeds $75,000. See Roe v.

Michelin N. Am., Inc., 613 F.3d 1058, 1061 (11th Cir. 2010).

          26.     While Plaintiff does not specify the value of the property in the

Complaint, the value of the property may be ascertained by looking outside of the

pleadings. See Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 752 (11th Cir.

2010); Pah, 2014 WL 1683332, at *2 (in suit to set aside foreclosure, court relied on

price paid to purchase the property at foreclosure and tax assessor's appraised value

of property as evidence of amount in controversy).

          27.     The property at issue in this case was assessed by the Shelby County

Tax Assessor's Office in 2018 as having an appraised value of $128,800. (See

Shelby County Tax Assessor's Records, attached hereto as Exhibit B). Accordingly,

the amount in controversy is satisfied from the value of the property. See Berry v.

Mortg. Elect. Regis. Systems, No. CA-11-0618-KD-C, 2012 WL 1145219, at *5

(S.D. Ala. Mar. 15, 2012) (looking at property appraisal issued by tax assessor to

determine amount in controversy for a case requesting an injunction against

foreclosure and eviction).



34034282 v1                                   8
              Case 2:19-cv-01312-AKK Document 1 Filed 08/14/19 Page 9 of 12



          28.     Additionally, the Mortgage executed by Plaintiff, attached hereto as

Exhibit C, secures a promissory note in the original amount of $129,000. Based on

this mortgage, the value of the property more likely than not exceeds $75,000. See,

e.g., Haynes v. JPMorgan Chase Bank, N.A., 466 F. App'x 763, 764 (11th Cir. 2012)

(amount secured by security deed filed with notice of removal served to satisfy

amount-in-controversy requirement); Reynolds v. JPMorgan Chase Bank N.A., No.

5:11-CV-311 MTT, 2011 WL 5835925, at *2 (M.D. Ga. Nov. 21, 2011) ("[T]he

security deed meets the amount-in-controversy requirement."); Roper v. Saxon

Mortg. Services, No. 1:09–CV–312–RWS, 2009 WL 1259193, at *2 (N.D. Ga. May

5, 2009) (finding that amount-in-controversy requirement was satisfied where

"Plaintiff's Complaint cites to a security deed in the original amount of

$352,480.00").

          29.     By attempting to enjoin the foreclosure, Plaintiff puts the value of

property worth at least $128,800 at issue. Therefore, based on either the appraised

property value or the mortgage, it is clear that Plaintiff's request for equitable relief

alone exceeds the jurisdictional minimum for the amount in controversy.

          30.     Accordingly, because Plaintiff seeks compensatory damages as well as

an unlimited amount of punitive damages, in addition to equitable relief valued

above $75,000, the amount in controversy requirement is easily met here.




34034282 v1                                  9
              Case 2:19-cv-01312-AKK Document 1 Filed 08/14/19 Page 10 of 12



                  V. ADOPTION AND RESERVATION OF DEFENSES
          31.     Nothing in this Notice of Removal shall be interpreted as a waiver or

relinquishment of any of Defendants' rights to assert any affirmative defenses,

including, but not limited to, the defenses of: (1) lack of jurisdiction over the person;

(2) improper venue; (3) insufficiency of process; (4) insufficiency of service of

process; (5) improper joinder of claims and/or parties; (6) failure to state a claim; (7)

the mandatory arbitrability of some or all of the claims; (8) failure to join

indispensable parties; or (9) any other pertinent defense available under Alabama

law and/or Fed. R. Civ. P. 12, any state or federal statute, or otherwise. Defendants

also reserve the right to demand arbitration pursuant to any contractual agreements

with Plaintiff and the Federal Arbitration Act, 9 U.S.C. §§ 1, et seq.

                         VI. PROCEDURAL REQUIREMENTS
          32.     This case is a civil action within the meaning of the Acts of Congress

relating to the removal of cases.

          33.     True, correct, and certified copies of "all process, pleadings, and

orders" from the state court action are attached hereto as Exhibit "A" in conformity

with 28 U.S.C. § 1446(a). There are no other process, pleadings, or orders served

upon Defendant to date in this case.




34034282 v1                                  10
              Case 2:19-cv-01312-AKK Document 1 Filed 08/14/19 Page 11 of 12



          34.     This Notice of Removal is filed within thirty days after service on

Defendants of the Complaint and is, therefore, filed within the time frame set forth

in 28 U.S.C. § 1446.

          35.     Defendants have not previously sought similar relief.

          36.     The United States District Court for the Northern District of Alabama,

Southern Division, is the District and Division embracing the place where this action

is pending in state court.

          37.     Defendants reserve the right to supplement this Notice of Removal by

adding any jurisdictional defenses which may independently support a basis for

removal.

          38.     Contemporaneously with the filing of this Notice of Removal,

Defendants have filed a copy of same, along with a Notice of Filing Notice of

Removal, with the clerk of the Circuit Court of Shelby County, Alabama. Written

notice of the filing of this Notice of Removal has also been served upon Plaintiff.

          WHEREFORE, Defendants pray that the Court will take jurisdiction of this

action and issue all necessary orders and process to remove this action from the

Circuit Court of Shelby County, Alabama, to the United States District Court for the

Northern District of Alabama, Southern Division.

          Respectfully submitted this the 14th day of August, 2019.




34034282 v1                                  11
              Case 2:19-cv-01312-AKK Document 1 Filed 08/14/19 Page 12 of 12




                                          s/ Rachel R. Friedman
                                          Matthew T. Mitchell (MIT050)
                                          Rachel R. Friedman (FRI045)

                                          BURR & FORMAN LLP
                                          420 North 20th Street, Suite 3400
                                          Birmingham, Alabama 35203
                                          Telephone: (205) 251-3000
                                          Facsimile: (205) 458-5100
                                          mmitchel@burr.com
                                          rfriedman@burr.com

                                          Attorneys for Defendants
                                          LAKEVIEW LOAN SERVICING LLC,
                                          M&T BANK,
                                          MORTGAGE ELECTRONIC REGISTRATION
                                          SYSTEMS, INC.,
                                          AND MOVEMENT MORTGAGE LLC



                             CERTIFICATE OF SERVICE
      I hereby certify that a copy of the foregoing has been served on the following
by directing same to their office addresses through first-class, United States mail,
postage prepaid, on this the 14th day of August, 2019:

                                    Kenneth James Lay
                                    Hood & Lay, LLC
                                  1117 22nd Street South
                                  Birmingham, AL 35205


                                          s/ Rachel R. Friedman
                                          OF COUNSEL




34034282 v1                                 12
